Citation Nr: 1127540	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asbestosis, to include as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Ronald A. Wright, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified during a hearing before RO personnel in June 2006; a transcript of that hearing is of record.

In March 2008, the Board remanded these matters to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  Tinnitus was not shown in service or for many years thereafter; and, the evidence of record fails to establish that tinnitus is the result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.

2.  Although he was exposed to asbestos in service, the evidence of record does not show that the Veteran has asbestosis or any other asbestos-related disease.





CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Asbestosis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO and AMC in correspondence dated in August 2004, November 2006, and April 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision. However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the above notice was provided to the Veteran, the claims were readjudicated in an April 2011 SSOC.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and all relevant private and VA treatment records pertaining to his claims have been obtained and associated with his claims file.

Specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in August 2004, July 2006, October 2009, and May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2006 VA audio examination and May 2010 VA medical opinions obtained in this case are more than adequate, as they were predicated on a full reading of the Veteran's claims file.  The examinations consider all of the pertinent evidence of record, to include service treatment records, service personnel records, and VA and private treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.
Factual Background and Analysis

I.  Tinnitus

As an initial matter, the Board notes that the post-service private treatment notes and VA examination results dated from 2006 to 2010 did reflect complaints of recurrent, bilateral tinnitus.  The Board further observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran has repeatedly asserted that he currently suffers from tinnitus.  Shedden element (1) is therefore met as to this claim.

Service personnel records reflected that some of his duties included performing sound level evaluations.  His DD Form 214 listed his military occupational specialty (MOS) as Bioenvironmental Engineering Specialist.  In his March 2005 notice of disagreement, the Veteran asserted that he was exposed to long and intense levels of noise during service, as he checked noise levels on the flight line biweekly and in refueling trucks that carried JP4 as well as performed ventilation and exhaust checks on fueling equipment and in machine shops.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS and duties during his period of active duty.  

In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, evidence of tinnitus is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, aside from the Veteran's personnel assertions, the record includes no competent medical opinion establishing a causal relationship between the post-service diagnoses of tinnitus to any established event in service, to include his noise exposure.  In fact, a July 2006 VA audio examination report, the Veteran indicated that he worked on the flight line at least four times a month with hearing protection during service and did not have any significant occupational/recreational noise exposure.  He further asserted that his tinnitus began in 1989.  A VA audiologist specifically opined that that tinnitus was less likely as not (less than 50/50 probability) caused by or a result of noise exposure on the flight line in service.  In a May 2010 VA medical opinion, another VA audiologist, after reviewing the Veteran's claims file, opined that it was less likely as not that the Veteran's current reported tinnitus was due to noise exposure during service.  He highlighted that the Veteran's service records were silent regarding tinnitus, that he was not enrolled in the Hearing Conservation Program during service, and that the audiometric configuration of his hearing loss was inconsistent with acoustic trauma.  

Based on the foregoing, the Board concludes that Shedden element (3) is therefore not met.  Consequently, the Board finds that entitlement to service connection for tinnitus is not warranted.

II.  Asbestosis

The Veteran contends that he currently suffers from asbestosis as a result of events incurred during his active military service.  Considering the claim in light of the above-noted legal authority, the Board finds that the weight of the evidence is against the claim.

Service personnel records reflected that some of his duties included performing asbestos surveys.  His DD Form 214 showed that he received education and training as a Bioenvironmental Engineering Specialist.

Service treatment records are negative for any complaints or treatment for asbestosis or asbestos-related disease.  Recognition is give to the fact that these records show treatment for allergic rhinitis and for viral bronchitis and upper respiratory tract infection in January 1985.  A contemporaneous a January 1985 chest X-ray noted coughing and rales of the right lower lobe.  However, a follow-up February 1985 chest X-ray showed no significant abnormalities. 

In an August 2004 VA respiratory disorders examination report, the Veteran complained of being exposed to asbestos as well as lots of other unidentified hazardous chemical samples while he was involved in health and safety inspection and ventilation testing.  He reported that he had been diagnosed with bronchitis in 1994, indicating that he has had productive cough (usually white and yellow sputum with some streaking of blood on occasion), occasionally pruritic-type chest pain with the cough, and periodic dyspnea on exertion.  It was noted that he can sometimes walk up to a mile without feeling short of breath and at other times wakes up several times at night secondary to feeling short of breath.  On physical examination, the Veteran's lungs were noted to be clear to auscultation.  He was noted to be to be in no obvious distress, was able to speak in complete sentences, and showed no evidence of kyphoscoliosis of pectus excavatum.  It was reported that he currently worked as a forklift driver, periodically taking time off from work for bed rest (for a period of about two weeks every three months).  The Veteran also detailed that he did smoke one pack per day for 27 years until quitting smoking two and a half years ago.  

A September 2004 chest X-ray listed an impression of no acute cardiopulmonary process.  On VA pulmonary function testing (PFT) dated in October 2004, the examiner noted a normal spirometry and mild decrease in diffusing capacity.  However, it was specifically indicated that no hemoglobin was available and that low hemoglobin may cause decreased in diffusing capacity.  The Veteran was noted to be a smoker with a pack year history of 23. 

In his March 2005 notice of disagreement, the Veteran asserted that his respiratory system is all scarred up from JP4 fuel exposure and from his duties to monitor and Code 8 and 9 hazardous chemicals on the base.  During ventilation testing, he indicated that he tested for asbestos during renovation of buildings, checking various insulation used around the base fumes from the fuel trucks, and sampling ventilation from hangers and machine shops.  He complained of loss of stamina and breath. 

In a June 2008 statement, the Veteran's wife indicated that she had known him since 1995 and observed his labored breathing during the day and serious breathing problems while sleeping.  

Private treatment notes dated from May 2004 to December 2009 detailed treatment for allergic rhinitis, history of sinusitis, being an active smoker, sleep apnea, dyspnea, asthma, and symptoms/findings/history of chronic obstructive pulmonary disease (COPD).

In an October 2009 VA respiratory disorders examination report, the Veteran complained of suffering from asbestosis that onset in the 1990s when he developed bronchitis.  He reported current treatment with medication identified as inhaled bronchodilator and complained of daily wheezing, dyspnea on exertion, and constant or near constant productive cough with occasional sputum (clear, purulent, blood-tinged, bloody).  On physical examination, there was no venous congestion or edema, abnormal respiratory findings, chest wall scarring, or deformity of the chest wall.  An October 2009 VA chest X-ray report listed an impression of no radiographic evidence of acute cardiopulmonary disease with findings of clear lung fields without evidence of infiltrate, no prominent interstitial markings to suggest pulmonary fibrosis, and no evidence of pneumothorax or large pleural effusion.  On VA pulmonary function testing (PFT) in October 2009, the examiner noted that the Veteran achieved 90 percent of his best FVC, had a 20 pack year smoking history, and was still smoking.

After reviewing the Veteran's claims file and conducting the examination, the examiner, a VA physician, listed a diagnosis of asbestosis, opining that it was at least as likely as not caused by or a result of military service.  The examiner further commented that the Veteran was documented to have been exposed to asbestos while performing industrial hygiene surveys in service and that a restrictive ventilator pattern was found on PFTs. 

In a May 2010 VA medical opinion, a VA physician noted that he had reviewed the Veteran's claims file, that asbestosis is diagnosed with CT scan of the chest, and that the Veteran had no evidence of asbestosis on CT scan of his chest.  A May 2010 CT scan of the chest, signed by the VA physician and a VA radiologist, listed an impression of no evidence of asbestosis and no plaques with findings of calcified granulomas of the right lower and middle lobe. 

In this case, service records verified the Veteran's exposure to asbestos during service.  As noted above, his service personnel records showed that his duties included performing asbestos surveys.  In giving due consideration to the places, types, and circumstances of his service, in-service exposure to asbestos is clearly conceded.

Even conceding that the Veteran was exposed to asbestos in service, the Veteran has not been diagnosed with asbestosis or any asbestos related lung disorder.  The evidence of record preponderate against this point.  

The Board is cognizant that an October 2009 VA examiner diagnosed asbestosis and opined that it was at least as likely as not caused by or a result of military service.  He simply acknowledged the Veteran's in-service asbestos exposure and the restrictive ventilator pattern were found on PFTs.  No rationale was provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

However, by contrast, the May 2010 VA medical opinion provides an explanation for its negative finding.  The VA physician made a thorough review of the claims file including the Veteran's service records, the August 2004 and October 2009 VA examination reports, private treatment notes, and prior VA PFT findings.  The May 2010 opinion also includes a reference and discussion of a CT scan, which the examiner explained was crucially necessary to properly determining whether or not the Veteran has asbestosis.  Put another way, the May 2010 opinion pointed to clear objective medical evidence (a negative CT scan) that refuted the previous finding that the Veteran had asbestosis.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board finds that the totality of evidence is against the finding that the Veteran has asbestosis or any other asbestos-related disease.

The Board acknowledges that the Court has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  The facts of the presence case are clearly distinguished from those of McClain.  A preponderance of the evidence of record does not show that the Veteran had a definitive finding of asbestosis that resolved during the pendency of the appeal.  

Under these circumstances, the Board concludes that the findings in the May 2010 VA medical opinion constitute the most probative (persuasive) evidence of record on the question of whether a present disability of asbestosis exists.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As competent and persuasive evidence of record has not demonstrated the presence of asbestosis or any other asbestos-related respiratory disorder, Shedden element (1) is therefore not met.  Consequently, the Board finds that entitlement to service connection for asbestosis is not warranted.

Parenthetically, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  As noted above, exposure to asbestos during service has been conceded.  The claims file also showed additional respiratory findings, including asthma, calcified granulomas, and symptoms of COPD.  However, it is not shown by evidence of record that any of these additional respiratory findings were incurred in or aggravated by active service, to include as being a result of the Veteran's exposure to asbestos.  

During his June 2006 hearing, he contended that he suffers breathing problems as a consequence of his in-service duties and exposures.  While he is competent to state that he has had breathing problems since service, the Veteran is not competent to provide testimony regarding the nature of his claimed respiratory disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board also does not find his statements concerning the etiology of his breathing problems to be credible, as they are inconsistent with probative and objective medical evidence of record which has not shown that any respiratory disorder was causally related to service.  



(CONTINUED NEXT PAGE)

III.  Both Claims

Evidence of record also includes the Veteran's statements asserting a present asbestosis disability, continuity of tinnitus symptomatology since service, and a nexus between his claimed disorders and in-service noise and asbestos exposure.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, as noted above, the Veteran is competent to report symptoms such as ringing of the ears because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

While he is competent to state that he has had breathing problems since service, the Veteran is not competent to provide testimony regarding the nature of his claimed asbestosis.  Jandreau, 492 F.3d 1372, 1377 at n.4.  Because asbestosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the nature of his claimed asbestosis are found to lack competency and therefore probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board finds that the Veteran's reported history of tinnitus symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  Post-service evidence does not reflect any complaints or treatment related to the claimed tinnitus until many years following his separation from active service in 1985.  Indeed, as noted, the Veteran initially reported VA medical personnel that he had not noticed his tinnitus until 1989, which is four years post-service.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2004, over 15 years after leaving service.  Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  The fact that the Veteran made no reference to suffering from tinnitus when he filed separate claim for service connection in 2001 also serves to weigh against his over veracity.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board also does not find his statements concerning the etiology of his tinnitus and asbestosis to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that these disorders were not a result of events in service.  Therefore, a present asbestosis disability, continuity of tinnitus and asbestosis symptomatology, or a causal relationship between the Veteran's claimed disorders and his active service has not been established, either through medical or lay evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims for service connection for asbestosis and for tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for asbestosis, to include as secondary to in-service asbestos exposure, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


